Mr. Justice Phillips delivered the opinion of the court: This is a suit brought by Florence E. Horton, executrix of the last will and testament of Frank L. Horton, deceased, to recover from the State $323.78 as refund of inheritance taxes paid under Section 25 of the inheritance tax laws of this State. The claimant is the widow of said deceased, a legatee and executrix of the last will of said decedent, who died a resident of Swansea, in the State of Massachusetts, on the 8th day of February, A. D. 1923. On August 1, 1923, the county judge of Cook County, Illinois, entered an order assessing the taxable property liable for payment of inheritance tax in Illinois and belonging to the estate of said deceased, and fixed the inheritance taxes then to be paid in the sum of $2,199.02, which, less 5%, equals $109.95, and making $2089.07 actually paid August 4, 1923, to the county treasurer of said Cook County. It was paid on the assumption that claimant, the widow, would die within one year; She still survives, and after the expiration of one year it was lawful and proper for the claimant to make proper application to the county judge to have the property re-appraised and the inheritance taxes re-assessed. Accordingly, on September 19, 1924, the county court of Cook County had the property re-appraised and found the inheritance taxes due to be $1859.25, as shown by copy of the record of said order filed herein. The said inheritance taxes, $1859.25 less $92.96 (being the 5% statutory discount if paid in six months) equals $1766.29, which, deducted from the amount paid, equals $322.78, amount due petitioner. The petitioner computes the amount due to be $323.78, which is evidently a clerical error, as will appear by her figures. The Attorney General admits the liability of the State in the said sum of $322.78. The court accordingly awards claimant the sum of $322.78, with 3% interest per annum from the 4th day of August, A. D. 1923, the date of the payment of the taxes by claimant.